Per Curiam.
The relator is the owner of a tract of land on the corner of Fourth and North Arlington avenues, in the city of East Orange. He applied for a permit to the building inspector for leave to erect a four-story brick apartment-house upon this tract. The building inspector refused to issue the permit solely because the zoning ordinance of the municipality fore-bade the erection of apartment-houses of the kind proposed in that zone, which is designated in the ordinance as a “Small Volume Residence District.” The case is controlled by the decision of the Court of Errors and Appeals in the case of State v. Nutley, 99 N. J. L. 389.
A peremptory writ will be ordered.